Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A sieving system for a powder, comprising: a support structure; a filter housing movable relative to the support structure and in communication with an additive manufacturing machine, the filter housing defining an inlet and an outlet, the filter housing comprising a broad frequency filter disposed between the inlet and the outlet, the broad frequency filter configured to restrict a first portion of the powder larger than a predetermined threshold from reaching the outlet; and a powder mass control assembly configured to determine data indicative of a powder mass within a portion of the sieving system and control one or more operations of the sieving system based on the determined data indicative of the powder mass.

Claim 19 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, 

Claim 29 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of reclaiming powder comprising: recovering an unused portion of a powder from a metal powder processing device; providing the unused portion of the powder to a broad frequency filter of a sieving system, the broad frequency filter comprising a first filter fixed relative to a filter housing, the first filter being substantially rigid; and a second filter coupled within the filter housing adjacent to the first filter, the second filter being substantially flexible such that the second filter is movable relative to the first filter within the filter housing when the filter housing moves relative to a support structure; and determining a parameter indicative of a powder mass within a portion of the sieving system.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653